DENNIS, Justice.
Defendants Voiselle and Boudreaux were arrested and charged with armed robbery in violation of La.R.S. 14:64. On September 19, 1978, after a trial by a twelve person jury, defendants were found guilty as charged. After a pre-sentence investigation, defendant Boudreaux was sentenced to eight years at hard labor and defendant Voiselle was sentenced to twelve years at hard labor.
We affirm the convictions and sentences.
On appeal defendants contend that the trial court erred twice in excluding evidence which was admissible under exceptions to the hearsay rule. The two items of evidence excluded were: (1) A letter signed by the victim of the crime requesting that charges against the defendants be withdrawn; (2) Testimony by an investigating officer as to whether one defendant had said anything incriminating to the officer. Both statements were hearsay and inadmissible unless they fall within an exception to the hearsay rule.
Defendants’ contention that the letter was admissible for impeachment purposes is without merit. The victim testified at trial that he went “to the District Attor*103ney’s office to sign a document to withdraw the charges against these individuals.” He was not asked directly whether he actually signed a written document requesting that the charges be withdrawn. Consequently, he did not deny making such a statement, and a proper predicate for introduction of the written statement was not laid. See La.R.S. 15:493.
Defendants do not point to any exception to the hearsay rule under which the officer’s testimony as to one defendant’s out-of-court statement was admissible.
Additionally, defendant Voiselle argues that the trial judge erred in not granting a new trial because of insufficient evidence and the failure to exclude irrelevant prosecution evidence. We have reviewed the record and find no merit in this assignment.
AFFIRMED.